STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0311

VERSUS

DERRAN MINGO JUNE 21, 2022

In Re: Derran Mingo, applying for supervisory writs, 22nd
Judicial District Court, Parish of Washington, No. 22-
CR5-148584.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT DENIED AS MOOT. The records of the Washington Parish
Clerk of Court’s Office reflect that on March 23, 2022, relator
entered a guilty plea in this matter.

VGW
JMG
EW

COURT OF APPEAL, FIRST CIRCUIT

as]

DEPUTY CLERK OF COURT
FOR THE COURT